Title: Memorandum List of Quitrents, 1764
From: Washington, George,Hough, John
To: 



[1764]

A List of Lands, belonging to George Washington and on which Quit-Rents became due at Michaelmas 1764.


In Fairfax County Mount Vernon
2126
Acres




Bought of [Sampson] Darrel
500





Clifton
1806





Brent
238





Wm Ashford
135





Geo. Ashford
135





Pearson
178





Whitings
 200








5318



Frederick County taken up
760





Ditto
453





Ditto
183





Bought of Johnston
552





Ditto of McCraken
 550








2498



King George County


1250



Loudoun Ditto


275



Hampshire Ditto


240



Total amount


9581
@ 2/6






£11.19.6



June 17th 1765 Then Receivd from George Washington the Currt Sum of Eleven pounds nineteen Shillings and Six pence in full for Quit Rents of the above Lands viz. Nine thousand five hundred and eighty one Acres due Michaelmas 1764.

⅌ John Hough

